[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-12696                ELEVENTH CIRCUIT
                                                           OCTOBER 28, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                    D. C. Docket No. 08-60588-CV-JIC

JUDY COPELAND,


                                                           Plaintiff-Appellant,

                                  versus

U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,
et al.,
UNITED STATES OF AMERICA,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 28, 2009)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Judy Copeland appeals pro se the dismissal of her complaint against the

United States Department of Housing and Urban Development. 5 U.S.C. § 704.

The district court ruled that it lacked jurisdiction to review a decision of the

Department that a public housing authority took “appropriate actions” when it

terminated Copeland’s benefits under Section 8 of the Housing Choice Voucher

Program. See 42 U.S.C. § 1437f(a). We affirm.

      The district court did not err by dismissing Copeland’s complaint. Under the

Administrative Procedure Act, a district court may not review the decision of an

agency if “agency action is committed to agency discretion by law.” 5 U.S.C.

§ 701(a)(2). A decision is “committed to agency discretion” and barred from

judicial review if the governing statute “is drawn so that a court would have no

meaningful standard against which to judge the agency’s exercise of discretion.”

Heckler v. Chaney, 470 U.S. 821, 830, 105 S. Ct. 1649, 1655 (1985). The

Supreme Court has stated that there is no “procedure by which tenants c[an]

complain to [the Department] about the alleged failures of [public housing

authorities] to abide by . . . HUD regulations.” Wright v. Roanoke Redev. & Hous.

Auth., 479 U.S. 418, 426, 107 S. Ct. 766, 772 (1987). Because the district court

had no meaningful standard to apply, the decision of the Department was immune

from review.



                                            2
The dismissal of Copeland’s complaint is AFFIRMED.




                               3